                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:20-CV-00034-GCM
 RANDY WITHERS,

                   Plaintiff,

    v.                                                           ORDER

 BMW OF NORTH AMERICA, LLC,

                   Defendant.


         THIS MATTER comes before the Court upon Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint Pursuant to Rules 12(b)(1) and 12(b)(6) (ECF Doc. 15). Plaintiff filed its

Memorandum of Law in Opposition to a Motion to Dismiss (“Response”) (ECF Doc. 18) and

Defendant has filed a Reply (ECF Doc. 19). This Motion, now being fully briefed, is ripe for

consideration, and the Court finds the following.

         I.       BACKGROUND

         This case arises out of Plaintiff’s purchase of a used BMW passenger vehicle equipped

with BMW’s “N63” engine. Plaintiff contends that the N63 engine consumes an excessive amount

of engine oil, and Plaintiff makes claims for breach of warranty and breach of implied warranty of

merchantability pursuant to the Magnuson-Moss Warranty Act (“MMWA”), as well as breach of

express warranties under N.C. Gen. Stat. § 25-2-313, violation of the North Carolina Unfair Trade

Practices Act, and fraudulent concealment. Defendant filed a Motion to Dismiss Pursuant to Rules

12(b)(1) and 12(b)(6) in March 2020 (ECF Doc. 11), and Plaintiff responded by filing an amended

complaint (ECF Doc. 14) as of right. Defendant has now refiled its Motion to Dismiss Pursuant

to Rules 12(b)(1) and 12(b)(6). Any additional relevant facts are set forth in the discussion below.




              Case 3:20-cv-00034-GCM Document 23 Filed 02/12/21 Page 1 of 5
       II.       DISCUSSION

       Defendant has filed a Motion to Dismiss Pursuant to Rules 12(b)(1) and 12(b)(6) (“Motion

to Dismiss”), contending that the Court lacks subject-matter jurisdiction over this case and that

Plaintiff has failed to state a claim upon which relief can be granted. The Court must first address

whether it has subject-matter jurisdiction.

       Rule 12(b)(1) provides a defense for “lack of subject-matter jurisdiction.” Fed. R. Civ. P.

12(b)(1).    When subject-matter jurisdiction is challenged, district courts have authority to

determine whether subject-matter jurisdiction exists. Chicot Cnty. Drainage Dist. v. Baster State

Bank, 308 U.S. 371, 376–77 (1940). The plaintiff bears the burden of proof as to subject-matter

jurisdiction. Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768

(4th Cir. 1991). District courts may consider evidence outside the pleadings, and “[t]he nonmoving

party must set forth specific facts beyond the pleadings to show that a genuine issue of material

fact exists.” Id. A moving party should only prevail “if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Id.

       An amount-in-controversy allegation typically “is accepted if made in good faith.” Dart

Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 87 (2014). But “it must be clear from the

face of the complaint” that the amount-in-controversy requirement is met. Lanier v. Norfolk S.

Corp., 256 F. App’x 629, 631 (4th Cir. 2007). Once a plaintiff has set out the amount, it must be

a “legal certainty” that the plaintiff cannot actually recover the alleged amount in controversy. See

id. at 631–32.

         Under the MMWA, the amount in controversy must be greater than “$50,000 (exclusive

of interests and costs) computed on the basis of all claims to be determined in this suit.” 15 U.S.C.

§ 2310(d)(3)(B). The Fourth Circuit has held that expenses and attorneys’ fees are excluded when




            Case 3:20-cv-00034-GCM Document 23 Filed 02/12/21 Page 2 of 5
computing the amount in controversy. Saval v. BL Ltd., 710 F.2d 1027, 1032–33 (4th Cir. 1983).

Moreover, the aggregate amount in controversy “is not computed on the basis of pendent state law

claims.” Misel v. Mazda Motor of Am., Inc., 420 F. App’x 272, 274 (2011).

       Where a consumer seeks remedy under a limited warranty through the MMWA, courts use

state law to ascertain what damages are available, which assists in determining whether the

MMWA amount-in-controversy requirement is met. See Boggs v. BMW N.A., LLC, No. 5:20-CV-

00023-M, 2020 WL 6139943, at *2 (E.D.N.C. Oct. 19, 2020); Day v. BMW N.A., LLC, No. 5:20-

CV-00024-M, 2020 WL 6140442, at *2 (E.D.N.C. Oct. 19, 2020). The parties agree that the Court

must use North Carolina law to determine the amount Plaintiff may recover for purposes of the

MMWA amount-in-controversy requirement. See ECF Doc. 16 at 6; ECF Doc. 18 at 6.

       Under North Carolina law, for breach of warranty a buyer may recover “the difference at

the time and place of acceptance between the value of the goods accepted and the value they would

have had if they had been as warranted, unless special circumstances show proximate damages of

a different amount.” N.C. Gen. Stat. § 25-2-714(2) (2020). “The purchase price is strong evidence

of the value of the goods as warranted,” but it is slightly more difficult to determine the value of

goods as accepted. Riley v. Ken Wilson Ford, Inc., 426 S.E.2d 717, 723 (N.C. Ct. App. 1993).

Where proper, a buyer may also recover “any incidental and consequential damages” arising under

Section 25-2-715. N.C. Gen. Stat. § 25-2-714(3). Courts have considered that costs to repair plus

out of pocket expenses relating to the N63 engine’s excessive engine oil consumption may

sufficiently account for the breach of warranty damages recoverable under North Carolina law.

See Boggs, LLC, 2020 WL 6139943, at *3; Day, 2020 WL 6140442, at *3.

        Defendant argues the Court lacks subject-matter jurisdiction because Plaintiff has failed

to the meet the minimum amount-in-controversy requirements under the MMWA. ECF Doc. 16




         Case 3:20-cv-00034-GCM Document 23 Filed 02/12/21 Page 3 of 5
at 7. Plaintiff has asserted that he is entitled to recover the cost to repair the defective engine plus

out of pocket costs associated with the engine oil consumption, which amounts to $20,038. ECF

Doc. 18 at 8. Plaintiff also argues he could be entitled to refund of the full contract price for

revocation of the contract plus costs for excessive engine oil consumption, which would amount

to $41,164.50. Id. Notwithstanding a question of whether Plaintiff could recover the full contract

price of his car based on the current pleadings in his complaint, either number falls well short of

the MMWA minimum threshold.

       Yet, Plaintiff argues the amount-in-controversy requirement is met because he is entitled

to punitive damages. As already noted, courts do not consider pendent state law claims when

analyzing whether the MMWA minimum amount-in-controversy requirement is met. See Misel,

420 F. App’x at 274. Plaintiff acknowledges that punitive damages are not awarded “solely for

breach of contract.” N.C. Gen. Stat. § 1D-15(d); ECF Doc. 18 at 7. However, Plaintiff argues

punitive damages are recoverable where the breach of contract is accompanied by a tortious act.

Newton v. Standard Fire Ins. Co., 229 S.E.2d 297, 301 (N.C. 1976); ECF Doc. 18 at 7. Plaintiff

neglects to note that such a punitive damage award would then be based on pendent state law

claims and is, thus, not considered in calculating the amount in controversy for purposes of finding

federal court jurisdiction under the MMWA. See Boggs, LLC, 2020 WL 6139943, at *3; Day,

2020 WL 6140442, at *3. Therefore, it appears to a legal certainty that the MMWA jurisdictional

amount-in-controversy cannot be recovered based on Plaintiff’s current pleadings.

       Plaintiff requests leave to amend his complaint to plead that diversity jurisdiction exists

under 28 U.S.C. § 1332, in the event the Court does not find jurisdiction exists under the MMWA.

ECF Doc. 18 at 9 n.5. Courts should freely give leave to amend “when justice so requires.” Fed

R. Civ. P. 15(a)(2). Absent evidence such as undue delay, prejudice, bad faith, or futility, courts




         Case 3:20-cv-00034-GCM Document 23 Filed 02/12/21 Page 4 of 5
often grant leave to amend. See Island Creek Coal Co. v. Lake Shore, Inc., 832 F.2d 274, 279 (4th

Cir. 1987). The Court sees no reason to withhold leave to amend. Therefore, the Court will grant

leave to Plaintiff to amend his complaint and plead that diversity jurisdiction exists under 28 U.S.C.

§ 1332(a). Because Plaintiff will amend his complaint, Defendant’s Motion to Dismiss should be

denied without prejudice.

       III.    ORDER

       IT IS THEREFORE ORDERED that Plaintiff is granted leave to amend his complaint

to plead diversity jurisdiction under 28 U.S.C. § 1332(a). Plaintiff shall file his amended complaint

as soon as practicable, but no later than within twenty-one days of the entry of this Order.

Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to Rules 12(b)(1) and

12(b)(6) (ECF Doc. 15) shall be denied without prejudice and may be refiled within twenty-one

days of the entry of Plaintiff’s amended complaint, if Defendant so chooses.

       SO ORDERED.

                                            Signed: February 12, 2021




         Case 3:20-cv-00034-GCM Document 23 Filed 02/12/21 Page 5 of 5
